United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, GREEN
)
RIVER LAKE, Campbellsville, KY,
)
Employer
)
___________________________________________ )
J.M., Appellant

Docket No. 07-135
Issued: June 21, 2007

Appearances:
Paul Felser, Esq., for the appellant
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 18, 2006 appellant filed a timely appeal of the July 21, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration. Because more than one year has elapsed between the most recent merit decision
dated August 17, 2005 and the filing of this appeal the Board lacks jurisdiction to review the
merits of appellant’s appeal pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

FACTUAL HISTORY
This is the third appeal to the Board. On the first appeal the Board affirmed decisions of
the Office which terminated appellant’s compensation benefits effective July 19, 1998.1 The
Board considered appellant’s argument that Dr. M.I. Malik, a Board-certified orthopedic surgeon
and impartial medical examiner, was not entitled to special weight as a referee physician due to
complaints filed against him with a state licensing board as well as judgments against him for
malpractice. The Board found that Dr. Malik was properly selected as an impartial medical
specialist and that his medical report was the weight of the medical evidence. In a February 2,
2004 decision, the Board affirmed Office decisions finding that appellant had no disability
causally related to her accepted employment injuries after July 19, 1998.2 The facts and the
history contained in the prior Board decisions are incorporated herein by reference.
The prior history includes a June 10, 1998 report from Dr. Zack R. Stearns, a Boardcertified orthopedic surgeon. He advised that appellant had essentially no change in her
symptoms and that he did not feel that there was “any doubt that her symptoms are a result of the
injury she sustained” at work and that given the long-standing nature of appellant’s condition and
lack of response to treatment, it was unrealistic to expect that her symptoms would resolve to the
point where she could perform any normal activities.
By letter dated January 31, 2005, appellant’s representative requested reconsideration.
Counsel contended that appellant continued to experience residuals and developed complications
as part of the “natural progression” of her January 25, 1989 employment-related injury. He
enclosed a December 14, 2004 report from Dr. Bobby J. Brooks, a Board-certified family
practitioner, who noted appellant’s history of injury and treatment. Dr. Brooks conducted an
examination and advised that “there was no reason to put [appellant] through diagnostic tests
since [she] had previously had numerous workups.” He noted that appellant related that her pain
had worsened through the years and opined that she had significant inflammation in that area of
the back that could be treated, but returned with any exertion. Dr. Brooks noted that appellant
was “unable to perform her previous position at the [employing establishment] or any daily work
position.” He opined that appellant was totally disabled and that her disability was related to her
“job-related injury.”
By decision dated August 17, 2005, the Office denied modification of the July 7, 1998
decision.
On May 1, 2006 the Office received appellant’s April 27, 2006 request for
reconsideration. In separate letters dated April 25, 2006, appellant repeated her allegations that
the denial of her claim should be overturned and Dr. Malik should not be given the weight of the
medical evidence. She submitted a statement also dated April 25, 2006, titled “Exhibit I.”
Appellant reiterated her previous concerns regarding Dr. Malik’s credentials which included that
his report should not have carried the weight of the evidence. She referenced materials from the
1

Docket No. 01-1763 (issued April 24, 2002).

2

Docket No. 03-2252 (issued February 2, 2004).

2

Kentucky Board of Medical Licensure, which included that Dr. Malik voluntarily agreed to
accept probation on April 14, 1999, a February 21, 2005 complaint regarding the license of
Dr. Malik and his July 18, 2005 voluntary agreement to surrender his license to practice in
Kentucky.
Appellant also submitted an April 25, 2006 statement entitled “Exhibit V” in which she
listed what she believed to be several errors in her case. She alleged that the impartial medical
examiner, Dr. Malik was under restrictions from the Kentucky Board of Medical Licensure at the
time he examined her on March 19, 1998. Appellant also alleged that the April 1989 magnetic
resonance imaging (MRI) scan was illegible and enclosed a copy of the Office’s April 25, 2001
letter requesting a copy. She alleged that there were errors in the statement of accepted facts
which included that she did not stop working shortly after her injury, but rather, appellant
attempted to return to work on several occasions. Appellant contended that she had scapular
complaints documented as early as January 26, 1989 and enclosed a copy of treatment notes
from an individual whose signature cannot be identified which appear to pertain to that time
frame and other earlier treatment notes which were previously of record. She also enclosed
copies of previously received treatment notes dated March 2, 1989 from another physician who
noted pain in the scapula and whose signature is illegible.
In a January 23, 2006 report, Dr. Stearns noted appellant’s history of injury and
treatment. He noted that appellant’s history, subjective findings and radiographic examinations
showed evidence that her condition was due to the injury that occurred on January 25, 1989.
Dr. Stearns opined that “all residual pain, discomfort and resulting disability” were “a direct
resu1t of the injury that appellant sustained in the course of her employment.” He also noted that
the June 30, 1999 MRI scan offered “evidence of continuing work-related findings consistent
with appellant’s original injury.” Dr. Stearns enclosed a copy of his treatment notes from his
November 30, 2005 examination. He noted that “there has been very little change in appellant’s
condition since she was last seen in 1998.” Dr. Stearns added that she was still disabled and
opined that it was unlikely that appellant could return to any occupation in the future.
In a January 31, 2006 report, Dr. Brooks noted that he saw appellant for an injury to the
thoracic and left scapular area of the back. He noted that appellant had a prior injury on
January 25, 1989 when she lifted a box that weighed approximately 33 pounds. Dr. Brooks
noted that appellant related that she reported the accident to management and saw her family
physician the following day. He noted that appellant was diagnosed with thoracic and left
scapular muscle strain. Dr. Brooks opined that appellant continued to have “no improvement
with her impairment.” He conducted a physical examination and opined that appellant’s
condition remained unchanged and she was still disabled. Dr. Brooks advised that appellant’s
condition could be treated, but that with any exertion, it returned and was difficult to control. He
advised that appellant was only capable of bending or stooping for short periods. Dr. Brooks
indicated that repetitive arm movements such as rotation movements, lifting, pushing or left hand
activities and raising arms above the shoulder levels resulted in extreme discomfort. He opined
that appellant was totally disabled as a result of her job injury of January 25, 1989.

3

In a statement dated January 4, 2006, Robert Davis, a private investigator, noted that he
accompanied appellant on February 10, 2005 to the office of Dr. Malik who refused to see or
examine appellant or discuss her case.
The Office also received a copy of a March 19, 1998 letter from appellant regarding her
examination with Dr. Malik.
By decision dated July 21, 2006, the Office denied appellant’s request for reconsideration
without further review of the merits. It found that her request neither raised substantial legal
questions nor included new and relevant evidence and, thus, was insufficient to warrant review
of its prior decision.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,3 the Office may
reopen a case for review on the merits in accordance with the guidelines set forth in section
10.606(b)(2) of the implementing federal regulations, which provides that a claimant may obtain
review of the merits if the written application for reconsideration, including all supporting
documents, sets forth arguments and contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the Office
of Workers' Compensation Programs]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”4
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.5
ANALYSIS
Appellant requested reconsideration on April 27, 2006. The underlying issue on
reconsideration is medical in nature, whether she established that she had disability after July 19,
1998 is causally related to her accepted employment injuries. However, appellant did not submit
any relevant or pertinent new evidence on the issue of whether she had disability causally related
to her accepted employment injuries, nor did she show that the Office erroneously applied or

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b).

5

20 C.F.R. § 10.608(b).

4

interpreted a specific point of law or advance a relevant legal argument not previously
considered by the Office.
In her April 27, 2006 request for reconsideration, appellant reiterated her previous
arguments of record. She repeated her allegations that Dr. Malik should not have been accorded
the weight of the medical evidence. Appellant noted that he agreed to surrender his license to
practice medicine in Kentucky on July 17, 2005. However, this argument was previously made
and considered in the Board’s February 2, 2004 decision.6 Appellant also submitted several
letters dated April 25, 2006 and exhibits I and V. She contended that her prior denials should be
overturned, that Dr. Malik’s opinion should not be given special weight and that he was under
restrictions from the Kentucky Board of medical licensure. These contentions were previously
considered and are not a basis for reopening the claim. Appellant resubmitted copies of
materials regarding Dr. Malik’s license, his voluntary agreement to surrender his license dated
July 18, 2005 and copies of other documents. The Board also notes that her arguments and
evidence are cumulative and have been previously considered.7
Appellant also submitted a statement from Mr. Davis, a private investigator dated
January 4, 2006, who noted that he accompanied appellant to see Dr. Malik on
February 10, 2005. However, this is not relevant termination of her benefit on July 19, 1998, as
Dr. Malik was the physician selected to conduct an impartial medical examination seven years
prior. As noted, the underlying issue is medical in nature and a statement from a private
investigator is not relevant to the medical issues in this case. The submission of evidence that
does not address the particular issue involved does not constitute a basis for reopening a case.8
Appellant also submitted several reports from physicians which included reports dated
January 31, 2006 from Dr. Brooks and a January 23, 2006 report from Dr. Stearns. While they
opined that appellant’s disability was related to her work-related injury and that she continued to
have strains and remained totally disabled, they are similar reports previously of record and are
cumulative in nature. Material which is cumulative or duplicative of that already in the record
has no evidentiary value in establishing the claim and does not constitute a basis for reopening a
case for further merit review.9
Consequently, the evidence and argument submitted by appellant on reconsideration does
not constitute new and relevant evidence, nor does it show that the Office erroneously applied or
interpreted a specific point of law or advance a relevant new argument not previously submitted.
Therefore, the Office properly denied her request for reconsideration.
6

See Eugene F. Butler, 36 ECAB 393, 398 (1984) (where the Board held that material which is repetitious or
duplicative of that already in the case record is of no evidentiary value in establishing a claim and does not constitute a
basis for reopening a case).
7

See id; see also David J. McDonald, 50 ECAB 185 (1998); John Polito, 50 ECAB 347 (1999); Khambandith
Vorapanya, 50 ECAB 490 (1999).
8

Robert P. Mitchell, 52 ECAB116 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Alan G.
Williams, 52 ECAB 180 (2000).
9

See supra, note 6.

5

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 21, 2006 is affirmed.
Issued: June 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

